                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                            No. 4:19-CV-87-D

NELSON R. SANTOS,                          )
                                           )
                  Plaintiff,               )
                                           )
             v.                            )      ORDER
                                           )
ALEJANDRO MAYORKAS,                        )
Secretary of the Department of             )
Homeland Security, et al.                  )
                                           )
                  Defendants.              )


      Upon consideration of the parties' Joint Motion to Continue Holding Case in

Abeyance,

      IT IS HEREBY ORDERED, that the Motion is GRANTED;

      IT IS FURTHER ORDERED that this case is held in abeyance until January

31, 2022, at which time the parties will file a status report for the Court's

consideration.
                                      j~~kA.
      So ORDERED THIS _I_ day of .A:tigti.st, 2021.




                                     United States District Court Judge




       Case 4:19-cv-00087-D Document 21 Filed 09/01/21 Page 1 of 1
